DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/11/22, with respect to the rejection(s) of claim(s) 2 – 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pokorny (DE 19721716 A1) in view of teaches in view of Ferrentino et al. (U.S. Patent # 4,090,902) and further in view of Baker et al. (U.S. Patent # 7,010, 206 B1).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, taken alone or in combination, fails to disclose or render obvious an apparatus comprising, among other things, an adapter configured to interface between the first connector and a second connector, the second connector including optical fibers having a radius exceeding a diameter of the optical fibers of the first connector.
The closest prior art of record, KR 200230008 Y1, teaches the first connector as claimed but fails to teach or suggest at least a second connector including optical fibers having a radius exceeding a diameter of the optical fibers of the first connector. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2 – 4, 10, 15 and 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pokorny (DE 19721716 A1) in view of Ferrentino et al. (U.S. Patent # 4,090,902) and further in view of Baker et al. (U.S. Patent # 7,010, 206 B1).
	In Re claims 2, 3 and 21, ‘716 teaches an apparatus for imaging a vascular system of a human body, the apparatus comprising: an elongated intravascular central guidewire core member (ZE) sized, shaped, or otherwise configured to be inserted into the vascular system (since it is 2 – 20mm in diameter (pg. 2 of translation) it is sized to enter an adult human heart or artery), the central guidewire core member having an outer surface (figs. 1, 2 and 4); only one 
	‘716 is silent to wherein at least one of the optical fibers is coated with an optical fiber coating having an index of refraction of less than or equal to 1.46, and wherein the optical fiber has an outer diameter between about 25 micrometers and about 30 micrometers.
	‘902 teaches that optical fibers have a diameter of 0.1 to 0.01mm (100 to 10 micrometers) (col. 2, lines 5 and 6). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of ‘716 by using optical fibers of the diameter disclosed by ‘902 allows for more versatile use of the apparatus such traversing smaller areas thus making a more robust apparatus.

The previous combination is silent to wherein at least one of the optical fibers is coated with an optical fiber coating having an index of refraction of less than or equal to 1.46.

‘206 teaches that typical optical fibers use a cladding coating of index of refraction of 1.436 and that a primary coating of the optical fiber has an index of refraction of greater than 1.44, which includes 1.45, for long distance transmission.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the optical fiber of the previous combination to have a coating, whether it be cladding or primary coating, to have a refractive index of less than 1.46 as taught by ‘206 so as to allow for long distance transmission and/or adequately control optical attenuation thus ensuring optimum optical coupling.

In Re claim 4, Applicant is claiming the product including the process of making the apparatus, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus, a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.

In Re claim 10, the previous combination is silent to a NA of at least 0.18. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

In Re claim 15, the previous combination discloses the claimed invention except for 24 optical fibers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least 24 optical fibers in the ribbon as claimed so as to allow for a greater amount of communication thus making a more versatile and robust apparatus, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pokorny (DE 19721716 A1) in view of Ferrentino et al. (U.S. Patent # 4,090,902) and further in view of Baker et al. (U.S. Patent # 7,010, 206 B1) and further in view of Quigley et al. (U.S. Patent # 6,004,639).

In Re claim 11, the previous combination discloses the claimed invention except for wherein the at least one optical fiber is coated about an optical fiber cladding with an optical fiber coating that includes a fluorinated terpolymer material.

‘639 teaches using a fluorinated terpolymer (PVDF ETFE) coating on a fiber so as to resist corrosives (col. 11, lines 50 — 61).

.

Claim 13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pokorny (DE 19721716 A1) in view of Baker et al. (U.S. Patent # 7,010, 206 B1) and further in view of (KR 200230008).
In Re claim 13, the previous combination teaches the apparatus of claim 2 but is silent to a first connector, configured to receive the optical fiber ribbon and splay the optical fibers of the optical fiber ribbon onto a wider pitch than a pitch of the optical fiber ribbon.
‘008 teaches a connector to splay ribbon fiber (fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a connector as taught by ‘008 to connect the optical fibers at a terminus of the cable of the previous combination so as to ease the routing of individual fibers to their respectively optical connections. 

In Re claim 16, ‘716 teaches an apparatus for imaging a vascular system of a human body, the apparatus comprising: an elongated intravascular central guidewire core member (ZE) sized, shaped, or otherwise configured to be inserted into the vascular system (since it is 2 – 20mm in diameter (pg. 2 of translation) it is sized to enter an adult human heart or artery), the central guidewire core member having an outer surface (figs. 1, 2 and 4); only one optical fiber ribbon (LB or BH), including a plurality of optical fibers (LW) extending along the optical fiber ribbon, the optical fiber ribbon affixed to the central guidewire core member (figs. 1 and 4), 
‘716 is silent to wherein at least one of the optical fibers is coated with an optical fiber coating having an index of refraction of less than or equal to 1.46, and to a first connector, configured to receive the optical fiber ribbon and splay the optical fibers of the optical fiber ribbon onto a wider pitch than a pitch of the optical fiber ribbon.
‘206 teaches that typical optical fibers use a cladding coating of index of refraction of 1.436 and that a primary coating of the optical fiber has an index of refraction of greater than 1.44, which includes 1.45, for long distance transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the optical fiber of the previous combination to have a coating, whether it be cladding or primary coating, to have a refractive index of less than 1.46 as taught by ‘206 so as to allow for long distance transmission and/or adequately control optical attenuation thus ensuring optimum optical coupling.
The previous combination is silent to a first connector, configured to receive the optical fiber ribbon and splay the optical fibers of the optical fiber ribbon onto a wider pitch than a pitch of the optical fiber ribbon.

‘008 teaches a connector to splay ribbon fiber (fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a connector as taught by ‘008 to connect the optical fibers of .

Claims 5 – 9, 12, 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pokorny (DE 19721716 A1) in view of Ferrentino et al. (U.S. Patent # 4,090,902) and further in view of Baker et al. (U.S. Patent # 7,010, 206 B1) and further in view of Brennan, ITI (U.S. PG Pub. # 2008/0304074 A1).

The previous is silent to wherein at least one of the optical fibers is photosensitive enough to allow writing of a Bragg grating thereon, and wherein the at least one of the optical fibers includes a blazed Bragg grating; 
wherein at least one of the optical fibers is photosensitive enough to allow writing of a Bragg grating thereon, and wherein the at least one of the optical fibers includes a chirped blazed Bragg grating;

wherein the chirped blazed Bragg grating includes a chirp rate that is at least twice the a wavelength separation distance between individual cladding modes of the at least one of the optical fibers that includes the chirped blazed Bragg grating; 

wherein at least one of the optical fibers is photosensitive enough to allow writing of a plurality of blazed Bragg gratings thereon, and wherein individual blazed Bragg gratings are selectively addressable using different wavelengths of light;



wherein the at least one optical fiber includes a blazed Bragg grating profile having variable wavelength between successive refractive index peaks within the blazed Bragg grating, a maximum difference between wavelengths within the blazed Bragg grating matching a selected bandwidth of a light source providing optical energy to the blazed Bragg grating.

‘074 teaches an optical fiber with a plurality of chirped blazed fiber Bragg gratings written within the fiber that select the desired wavelengths to reflect (par. 0071, 0072) so as to couple out light undesired wavelengths when use in analyzing tissue (abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the previous combination to use chirped blazed fiber Bragg gratings along individual optical fibers as taught by ‘074  and as claimed so as to allow for distinct optical wavelengths, to traverse and/or be addressed by the individual fibers thus creating a more robust communication cable that is wavelength specific for desired operation. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make a chirp rate that is at least twice a wavelength separation distance between individual cladding modes so as to lessen the effects of interference between the distinct wavelengths.
.


Claim 17 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pokorny (DE 19721716 A1) in view of Baker et al. (U.S. Patent # 7,010, 206 B1) in view of (KR 200230008) and further in view of Brennan, ITI (U.S. PG Pub. # 2008/0304074 A1).

The previous is silent to wherein at least one of the optical fibers is photosensitive enough to allow writing of a Bragg grating thereon, and wherein the at least one of the optical fibers includes a blazed Bragg grating; 
wherein at least one of the optical fibers is photosensitive enough to allow writing of a Bragg grating thereon, and wherein the at least one of the optical fibers includes a chirped blazed Bragg grating;



wherein at least one of the optical fibers is photosensitive enough to allow writing of a plurality of blazed Bragg gratings thereon, and wherein individual blazed Bragg gratings are selectively addressable using different wavelengths of light;

wherein at least one of the optical fibers includes a tailored refractive index profile region spanning a plurality of Bragg gratings and inhibiting enough cladding modes to allow addressing of individual ones of the Bragg gratings without crosstalk between the individual ones of the Bragg gratings during addressing;

wherein the at least one optical fiber includes a blazed Bragg grating profile having variable wavelength between successive refractive index peaks within the blazed Bragg grating, a maximum difference between wavelengths within the blazed Bragg grating matching a selected bandwidth of a light source providing optical energy to the blazed Bragg grating.

‘074 teaches an optical fiber with a plurality of chirped blazed fiber Bragg gratings written within the fiber that select the desired wavelengths to reflect (par. 0071, 0072) so as to couple out light undesired wavelengths when use in analyzing tissue (abstract).


Moreover, regarding claims 9 and 12, an apparatus claim must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (/n re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See MPEP 2114 [R-1]). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); See MPEP 2114 [R-1]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHAD H SMITH/            Primary Examiner, Art Unit 2874